Green Tree Servicing




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 26, 2013

                                     No. 04-13-00506-CV

               Robert G. CORONA and Christina M. Mozisek and all occupants,
                                     Appellants

                                               v.

                             GREEN TREE SERVICING LLC,
                                      Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 385145
                           Honorable Jason Wolff, Judge Presiding


                                        ORDER
Sitting:      Karen Angelini, Justice
              Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice

        Appellee Green Tree Servicing LLC has filed a motion to dismiss for lack of jurisdiction,
arguing that this appeal is moot. Green Tree emphasizes that in this forcible detainer action,
Green Tree requested issuance of a writ of possession and that appellants voluntarily vacated the
property on September 18, 2013. Green Tree points to case law stating that when defendants in a
forcible detainer action are no longer in possession of the premises at issue, the appeal is moot
unless the defendants can assert a potentially meritorious claim of right to current, actual
possession. See Marshall v. Hous. Auth., 198 S.W.3d 782 (Tex. 2006). While the issue of
possession may be moot, issues independent of possession are reviewable on appeal. Rice v.
Pinney, 51 S.W.3d 705, 707 (Tex. App.—Dallas 2001, no pet.); Cavazos v. San Antonio Hous.
Auth., No. 04-09-00659-CV, 2010 WL 2772450, at *2 (Tex. App.—San Antonio 2010, no pet.).
In the trial court’s summary judgment, appellants were ordered to pay Green Tree’s attorney’s
fees in the amount of $7,000 and were ordered to pay future appellate attorney’s fees. Thus,
because issues independent of possession are reviewable on appeal, we DENY Green Tree’s
motion to dismiss for lack of jurisdiction.
        Appellants’ brief was due October 30, 2013. Neither the brief nor a motion for extension
of time has been filed. We, therefore, ORDER appellants to file, on or before December 6, 2013
their appellants’ brief and a written response reasonably explaining (1) their failure to timely file
the brief and (2) why appellee is not significantly injured by their failure to timely file a brief. If
appellants fail to file a brief and the written response by the date ordered, we will dismiss the
appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c)
(allowing involuntary dismissal if appellant has failed to comply with a court order).




                                                       _________________________________
                                                       Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of November, 2013.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court